Citation Nr: 0517853	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a mental 
disorder,  claimed as an anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and K.K.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1973.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if any 
further action is required on his part.     


REMAND

The record indicates that service connection was granted for 
an anxiety disorder for vocational rehabilitation purposes by 
rating decision dated in April 1973, but that the benefit was 
severed after due process by rating decision dated in March 
1974.  The veteran did not appeal the March 1974 severance 
action, and it thus became final.  38 U.S.C.A. § 4005(c) 
(West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973) 
[38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

The veteran is seeking to reopen the claim of service 
connection.  His fundamental present contention is that he 
incurred the disorder in a September 1972 fall from a 
telephone pole, while serving on active military duty and 
performing duties as a wireman.  The veteran has been 
diagnosed with multiple psychiatric disorders, and presently 
reports that his VA treating mental health care providers 
have informed him that such disorders are the result of the 
in-service fall from the telephone pole.
In Graves v. Brown, 8 Vet. App. 522, 524 (1996), it was held 
that where a veteran had referred to existing and known 
evidence that would serve to reopen a claim that had 
previously been denied and not appealed, VA had a duty under 
the previously existing 38 U.S.C.A § 5103 to inform the 
claimant of the evidence "necessary to complete the 
application."  Revisions in the law under the Veterans 
Claims Assistance Act (VCAA) have not altered the Graves 
ruling.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In particular, under 38 U.S.C. § 5103(a), VA 
"shall" notify the claimant and the representative of any 
information, medical or lay evidence not previously provided 
that is "necessary to substantiate the claim." 

The law also provides that evidence proffered by the veteran 
to reopen his claim is presumed credible for the limited 
purpose of ascertaining its materiality, but it must be of 
such significant import that it must be considered in order 
to fairly decide the merits of the veteran's claim.  Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

Presuming the veteran's account to be credible, he has 
reported the existence of medical opinion evidence suggesting 
that he may have incurred a mental disorder as a result of 
the September 1972 in-service fall.  Thus, the RO will be 
directed through this remand to advise the veteran that he 
should obtain the specific opinions from his VA mental health 
care providers, as he has reported.

Further, because the veteran's petition to reopen the claim 
remains pending, he may submit any other evidence in support 
of the claim.  The Board has not reviewed the record with a 
view towards determining the merits of the claim to reopen.  
However, the record indicates that although the veteran fell 
in September 1972 as he has reported, his service medical 
records indicate that he was treated for an ankle sprain, and 
there is no evidence that he sustained a head trauma.

Applicable law provides that in order to substantiate a claim 
of service connection there must be (1) evidence of an injury 
in military service or a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO, via the AMC, for the following:

1.	The RO should contact the veteran and 
ask him to 
 provide the opinions of his mental 
health care providers who have opined 
that his mental disorder is a result of 
any incident of active military service, 
as well as any other evidence, not 
currently of record, that shows he 
sustained a head trauma as he reported, 
while on active military duty.

2.  After receipt of the veteran's 
response, or the passage of a reasonable 
period of time, the RO should again 
review the claim on the basis of all 
additional evidence associated with the 
claims file.  If the RO cannot grant the 
benefits sought on appeal, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


